 Case 2:19-cv-02719-JJT Document 29 Filed 06/27/19 Page 1 of 12




Richard C. Carrier
134 W. Tulane Rd. Apt. B
Columbus, OH 43202
(510) 932-9536
richard.carrier@icloud.com



                      THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ARIZONA


Dr. Richard C. Carrier,               :       Case No. 2:2019-cv-02719-PHX-JJT
                                      :
         Plaintiff,                   :       Judge John J. Tuchi
                                      :
    v.                                :
                                      :
Amy Elizabeth Frank,                  :       RESPONSE IN OPPOSITION TO
                                      :       DEFENSE’S MOTION TO DISMISS
         Defendant.                   :



    Defense alleges my “recent filing shows his claim fails to meet the amount in

controversy requirement under 28 U.S.C. § 1332(a).” It does not show any such

thing. For such reason Defense motion to dismiss on that account should be

denied. Moreover, no oral argument is appropriate at this time as there is no

evidence on offer to the court to even discuss in such a manner. Oral argument

regarding the evidence pertaining to damages in this case must follow the

ordinary course of discovery procedure, which has not even begun nor is there

acceptable time to complete it before the requested hearing would occur.



                                          1
 Case 2:19-cv-02719-JJT Document 29 Filed 06/27/19 Page 2 of 12




I. Inappropriate Juncture

    It is already ordered by the court that the parties in this case shall develop

and present a case management plan that shall include ample and adequate

time for discovery, including discovery in phases should the parties concur (Dkt.

17, p. 4, §11(c)-(h) and §12). So if the Defense wishes to separate discovery

regarding to damages from, and to precede, the rest, they should do so in

negotiating our discovery plan, and then conduct that inquiry according to the

resulting court ordered schedule. Which also ought include depositions, and time

to research, propose, and discuss any necessary expert testimony that may be

applicable (Ibid.). Which plan has not even been submitted (though due to be

soon), and certainly not yet reviewed and ordered by the court.

    In same, the court ordered a conference to discuss that plan with the court

on July 22nd (Ibid., pp. 1-2), so as to make its decisions regarding ordering that

plan as proposed or with alteration. It is contrary to the entire purpose of this

procedure to precede discovery on questions of evidence (and even the

discussion, much less hiring, of any experts that may subsequently be found

necessary) before the normally ordered discovery schedule from the court, much

less the very conference discussing such order, by filing a motion regarding

evidence not even yet ordered to be discovered nor with the ordered deadline for



                                        2
 Case 2:19-cv-02719-JJT Document 29 Filed 06/27/19 Page 3 of 12




such discovery met, nor with any disputes there may be over such produced

discovery negotiated and addressed. Defense is, in other words, wasting this

court’s time; and doing so, I contend, to manipulate this court into forcing

unnecessary expenses on me (per Dkt. 25: all therein is here reaffirmed).

     This court’s Order for Mandatory Initial Discovery (Dkt. 4, p. 7) moreover

directs that we each “Provide a computation of each category of damages

claimed … and a description of the documents or other evidentiary material on

which it is based, including materials bearing on the nature and extent of the

injuries suffered,” which description on the Plaintiff’s side was duly delivered to

the Defense on June 12 (Dkt. 19 and 26), without any noted challenge or dispute

from the Defense to date—even having been made, much less resolved. The

same Order made delivery of the documents thus described optional (“You may

produce the documents or other evidentiary materials with your response instead

of describing them”). But in none of such materials there described is anything

the Defense now cites in support of its premature motion; the Defense has made

no challenge or request regarding the incompleteness of my description, it did

not even make any reference to it in its motion; the Defense has not even yet

seen any of the materials thus described; and the Defense has presented the

court with no evidence pertaining to the Plaintiff’s damages at all.




                                          3
 Case 2:19-cv-02719-JJT Document 29 Filed 06/27/19 Page 4 of 12




     For all of the above reasons the court should deny this motion to dismiss,

and the Defense should await an appropriate juncture, respecting the court’s time

and scheduling and the purposes thereof, before attempting such a motion again.



II. Irrelevant Evidence

     In addition to the above points, Defense’s Memorandum in Support of their

motion (Dkt. 24) contains no evidence sufficient to challenge this Plaintiff’s claims

of damages affirmed in their Complaint (Dkt. 1, §56-76 and p. 13, §A-E; with

§38-43).

     Ms. Frank’s false allegation of sexual harassment against me is precisely

the dispute at issue for which we are seeking trial, and the status of that dispute

is not relevant to the present motion which pertains solely to the extent of

damages thereby caused, so it was gratuitous even for Defense counsel to

mention it. Of course their characterization of this being an attempt to silence

someone telling the truth is provably false; evidence will be presented at trial that

Frank is not telling the truth about this (see Complaint, Dkt. 1, §31-37, and

Answer, Dkt. 15, esp. §33-44, and in particular §46 and §55), and it is every

citizen’s right to seek relief for such defamation, even a public figure. My

Complaint thereby seeks relief.




                                         4
 Case 2:19-cv-02719-JJT Document 29 Filed 06/27/19 Page 5 of 12




     But Defense now claims this is the “wrong forum” because I am allegedly

“not pursuing [my] claim in good faith” and this somehow evinces “a failure to

meet the amount-in-controversy requirement.” But the Defense’s reasoning is

manifestly illogical on all points.

     I made no statements in my June 17, 2019, reply in support of my motion to

appear telephonically (Dkt. 21) that evidence in any way that my claim against

Ms. Frank is worth less than $75,000. In their Motion to Dismiss the Defense

offers only two items of evidence for this, neither bearing any logical connection

to their proposed conclusion, nor would either have any relevance to it as

evidence in court.

     (a) Defense presents my generous settlement proposal to the Defendant

(Motion to Dismiss, Dkt. 24, p. 2, Exhibit 1). That I am willing to forgive the

damages already done me in exchange for an honest profession from the

Defendant as to what actually happened, thus contributing to restoring my rightful

reputation which is even worth more to me in future damages recovered than

damages already incurred, in no way argues no damages were done me to be

claimed, much less that the whole or even the latter amounts to less than

$75,000. Such a contention is entirely a non sequitur. If the Defendant does not

admit wrongdoing then the costs to the Plaintiff, and warranted upon the

Defendant, are exactly as Plaintiff has affirmed in his Complaint.



                                         5
 Case 2:19-cv-02719-JJT Document 29 Filed 06/27/19 Page 6 of 12




     None of the cases cited by the Defense on this point are relevant. None

address parties willing to forgive past losses in exchange for recovery of future

ones, or cases where a plaintiff asks a defendant to admit wrongdoing in

exchange for mercy, or any analogous circumstance. It would of course be a

perversion of the very idea of justice to suggest that a willingness to show mercy

is evidence of absence of harm, and therefore all plaintiffs ought by legal

necessity be as cruel as humanly conceivable lest they “lose jurisdiction.” The

very contention of it from the Defense is revolting. I hope it is also so to this court.

     (b) Defense presents a repetition of my declaration of my current income

(Ibid., p. 2). This is of course my damaged level of income, which I shall prove at

trial is continuous and continuing and is already (and will expectedly continue to

be) at least (and certainly more than) $10,000 per year lower than it would be but

for the Defendant’s defamation against me. It has amounted already to over

$30,000 in losses; its continuation will inevitably exceed $75,000. It is

preposterous for the Defense to suggest that my damaged income can be

evidence my income has not been damaged, much less that it will not have been

damaged enough to warrant relief in excess of $75,000, when but five more

years of enduring the impact of the Defendant’s statements will exceed the

required amount, even assuming the lowest possible rate of loss, which is

already unreasonable; I shall show by time of trial actual losses are even greater.



                                           6
 Case 2:19-cv-02719-JJT Document 29 Filed 06/27/19 Page 7 of 12




     In this era of “the internet is forever” when no one forgets and activists

continue to hound any alleged offender even for infractions decades old, my

losses can be expected to extend every year until retirement, which is twenty

years after the defamation at issue in this case began to harm my future

prospects for income and its associated national retirement benefits (see https://

www.ssa.gov/planners/retire/1960.html). For instance, my Wikipedia page alone

(e.g. at https://en.wikipedia.org/wiki/Richard_Carrier) can be expected to contain

reference to Ms. Frank’s defamation for decades, until even beyond my death;

and an always common method an individual or organization uses to vet or learn

about me is a consultation of Wikipedia. And that is but one of a dozen channels

by which this defamation shall continue to plague my income, reputation,

standing, opportunities, SSA benefits, emotional well being, et al.

     The Defense has shown no evidence with which to calculate that the actual

damage done me is any less than I have affirmed, much less below $75,000. And

this is so even with respect to financial damages alone (the “special damages”

claimed); the Defense’s motion completely ignores damages in emotional

distress and in respect to reputation and social standing et al. (the “general

damages” claimed; to some of which I have already testified under oath: Richard

Carrier v. FreethoughtBlogs Network et al., United States District Court, Southern

District of Ohio, Eastern Division, Case Number 2:16-cv-00906, Dkt. 41, pp.



                                         7
 Case 2:19-cv-02719-JJT Document 29 Filed 06/27/19 Page 8 of 12




111-13; likewise, Ibid., pp. 59-60, etc.), which even by themselves can

reasonably exceed the requisite $75,000, and will surely do so in combination

with the calculated financial damages. Indeed, even reduced judgments for

comparable emotional distress, on the least presented evidence (merely the

testimony of the distressed and at most another witness), rarely range below

$100,000 and even more rarely below $50,000 (Schmitz v. Aston, 197 Ariz. 264

[Ariz. Ct. App. 2000], at 279; see also the judgment in Zhang v. American Gem

Seafoods, Inc. 339 F.3d [2003], United States Court of Appeals, Ninth Circuit,

esp. at 1040-1041; a survey of examples even from the there-mentioned Fourth

Circuit can be found in Weihua Huang v. Rector & Visitors of the Univ. of Virginia,

896 F. Supp. 2d 524 [W.D. Va. 2012], Dkt. 135, p. 15, with pp. 15-22).

     After so many examples now in the public eye, no reasonable person today

can anymore doubt the emotional impact and damage to reputation and standing

caused by public allegations of sexual harassment and assault. Combined with

the expected losses from being disinvited or not invited to event and direct sales

opportunities because of it, and the loss of patron support and sales of products

owing to wide public disdain, and other like losses, and punitive damages

besides, there can be no reasonable presumption my damages in total will not be

more than sufficient for this court’s jurisdiction to apply.




                                            8
 Case 2:19-cv-02719-JJT Document 29 Filed 06/27/19 Page 9 of 12




     The fact that as a public figure I am entitled to presumed damages only

further secures this fact, as case law generally holds that actual damages under

Defamation Per Se (Plaintiff’s Complaint, Dkt. 1, Count One) can be thereby

presumed greater than even are proved (e.g. Hirsch v. Cooper, 153 Ariz. 454,

458 [Ct. App. 1986]; Schmitz v. Aston, 197 Ariz. 264 [Ariz. Ct. App. 2000]; of

course Dombey v. Phx. Newspapers, Inc., 150 Ariz. 476, 724 P.2d 562 [1986];

and see RAJI (Civil) 5th, “Defamation 8: Presumed Damages,” p. 12, with

sources cited in the “Use Note” appended thereto). We must likewise account for

reasonably expected punitive damages; for not only is it that “a potential award of

presumed damages counts toward the jurisdictional amount” in addition to

proven damages but “any potential award of punitive damages, which are also

available in defamation per se cases, also helps to satisfy the jurisdictional

amount,” Freeman Holdings of Ariz., L.L.C. v. Doe, No. CV-11-01877-PHX-NVW

[D. Ariz. Jan. 18, 2013] at 3).

     Presumed and punitive damages are accumulative, with each other and with

provable damages, and their amounts are for a jury to decide. As is the question

of how much I shall continue to endure these losses—special and general,

provable and presumed—and thus what my total losses reasonably claimable

shall be. I am therefore entitled to a jury’s decision in this regard. The Defense




                                        9
 Case 2:19-cv-02719-JJT Document 29 Filed 06/27/19 Page 10 of 12




has no valid claim at this point that a jury shall decide even against the amounts

I’m claiming, much less against any amount above $75,000.

     No “rule of law or limitation of damages would make it virtually impossible …

to meet the amount-in-controversy requirement” in this case, and the Defense

has presented no “independent facts [to] show that the amount of damages was

claimed merely to obtain federal court jurisdiction” (quoting Pachinger v. MGM

Grand Hotel-Las Vegas, Inc., 802 F.2d [9th Circuit, 1982] at 364). Indeed to do so

the Defense must show this to a “legal certainty,” not merely allege it with

innuendo, for “the sum claimed by the plaintiff controls if the claim is apparently

made in good faith. It must appear to a legal certainty that the claim is really for

less than the jurisdictional amount to justify dismissal” (Naffe v. Frey, 789 F.3d

[9th Cir. 2015] IV.A, quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303

U.S. 283, 288–89 [1938]). The Defense has not met this burden; and with the

evidence they’ve presented, cannot.



Conclusion

     This court should deny the Defense’s motion to dismiss at this time, as

being premature and without adequate grounds.

     Defense can later attempt a motion to dismiss on such grounds, if they ever

find any they deem worthy of the court’s time to argue over, after the appropriate



                                        10
 Case 2:19-cv-02719-JJT Document 29 Filed 06/27/19 Page 11 of 12




and relevant court-ordered discovery is completed in a fair time and by a

reasonable schedule, per the case management plan soon to be jointly submitted

by both parties and to be discussed at the scheduling conference already

ordered by this court.

     To contend over evidence before even that task has been completed would

be grossly contrary to the ordinary course of handling cases set forth in the

Federal Rules of Civil Procedure (cf. Rule 16 and 26), the whole purpose of

which is to ensure the scheduling of ample and adequate time for discovery on

all such contested matters, so as to inform any relevant motions pertaining to the

evidence thus revealed and examined. Consequently even oral argument at this

time is premature, unnecessary, and inappropriate.

     The fact that the Defense has offered this court no relevant evidence at all

on the matter only further warrants that conclusion.



DATED this 27th day of June, 2019.


Respectfully submitted,

/s/ Richard C. Carrier


Richard C. Carrier (pro se)
134 W. Tulane Rd. Apt. B
Columbus, OH 43202-1943
(510) 932-9536
richard.carrier@icloud.com

                                        11
 Case 2:19-cv-02719-JJT Document 29 Filed 06/27/19 Page 12 of 12




                         CERTIFICATE OF SERVICE

The undersigned does hereby certify that a true and accurate copy of the
foregoing was served upon all parties via CM/ECF on June 27, 2019.

                                       /s/ Richard C. Carrier


                                      Richard C. Carrier (pro se)




                                      12
